               Case 3:21-cr-02340-JLS Document 33 Filed 09/15/21 PageID.60 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                               FILED                     /   .   ../


                                                                                                                   SEP I 5 2021
                                          UNITED STATES DISTRICT Cou .T
                                               SOUTHERN DISTRICT OF CALIFORNIA                              CLERK, U.S. DISTRICT COURT
                                                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        BY             --   -rr1    DEPUTY
               UNITED STATES OF AMERICA                                 JUDGMENT IN A C •                                      .
                                     V.                                 (For Offenses Committed On or After November I, 1987)
                  CHRISTIAN ALAN FORD (I)
                                                                          Case Number:          3 :2 l -CR-02340-JLS

                                                                        Merle N Schneidewind
                                                                        Defendant's Attorney
USM Number                           71533-298

• -
THE DEFENDANT:
IZl pleaded guilty to count(s)              1 of the Information

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                        Count
18:75l(a), 4082(a)- Escape From Federal Custody (Felony)                                                                       I




    The defendant is sentenced as provided in pages 2 through                      2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not gnilty on count(s)

D      Count(s)                                                    is          dismissed on the motion of the United States.

IZ]    Assessment : $100.00 waived


•      NTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl   No fine                   •        Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                        September 3 2021
                                                                        Date of hnposition of Sentence



                                                                         ON. JANIS L. SAMMARTINO
                                                                        UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-02340-JLS Document 33 Filed 09/15/21 PageID.61 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CHRISTIAN ALAN FORD (I)                                                  Judgment - Page 2 of2
CASE NUMBER:              3 :2 l -CR-02340-JLS
                                               I
                                               1
                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- AM.                                 on
                                                                    -------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at                                        , with a certified copy of this judgment.
      ------------


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3 :2 l-CR-02340-JLS
